DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 line 5 recites: “a heat can vaporize the inhalable substance”. It is ambiguous that Applicant just simply recites “a heat” to vaporize the inhalable substance but where does this heat source come from and how does this heat able to heat the inhalable substance within the cartridge in order to vaporize the inhalable substance as recited. Since, the cartridge itself won’t be able to create heat as well as be able to heat and vaporize the inhalable substance without an atomizer or other sources. Therefore, further clarification is required.
	Claims 2-9 are depending on claim 1 and also are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11; and 21 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paul (WO 2016171997).
As per claim 11: Paul discloses an apparatus comprising: a vaporizer (as shown in fig. 4A) comprising a chamber 11 and a heating element 18; and a cartridge (as shown in fig. 4A) comprising an enclosure 24 and an inhalable substance (tobacco composition), wherein the enclosure 24 comprises the same combustion properties as the inhalable substance (see Para. [0048]; wherein the pouch 24 comes into direct contact with the electrical heating coil/resistance wire, 18), wherein the chamber 11 receives the cartridge (as shown in fig. 4A), wherein the heating element 18 applies heat to the inhalable substance (tobacco composition) through the enclosure 24 to vaporize the inhalable substance (generated aerosol to the users) and the enclosure without burning the enclosure 24 (see Para. [0048]; wherein the pouch 24 comes into direct contact with the electrical heating coil/resistance wire, 18, the pouch used in conjunction with this atomizing chamber design should be constructed out of non-conductive material).

As per claim 21: Paul disclose a method comprising: packing an inhalable substance such that sufficient airflow is achieved when vaporizing the inhalable substance into a gaseous version (see Para. [0047-0048]; wherein it would generated aerosol); wrapping an enclosure 24 around the inhalable substance (tobacco composition) to create a cartridge (as shown in fig. 2), wherein the enclosure 24 comprises the same combustion properties as the inhalable substance ((see Para. [0048]; wherein the pouch 24 comes into direct contact with the electrical heating coil/resistance wire, 18), inserting the cartridge into a vaporizer (as shown in figs. 4-4A), and applying heat (from heating coil 18) to the enclosure 24 and the inhalable substance (tobacco composition) of the cartridge to vaporize the inhalable substance (wherein it would generated aerosol) and the enclosure 24 without burning the enclosure 24 (see Para. [0048]; wherein the pouch 24 comes into direct contact with the electrical heating coil/resistance wire, 18, the pouch used in conjunction with this atomizing chamber design should be constructed out of non-conductive material).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9; and 12-19 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul (WO 2016171997) in view of Ostrander (US 2017/0112188).
As per claim 1: Paul discloses a cartridge (shown in fig. 4A) comprising: an enclosure 24; and an inhalable substance enclosed by the enclosure 24 (wherein the element 24 is tobacco composition/pouch). However, Paul does not explicitly disclose wherein the enclosure comprises the same combustion properties as the inhalable substance such that a heat can vaporize the inhalable substance and the enclosure without burning the enclosure.
Ostrander discloses an enclosure (wrapper) 1 comprises the same combustion properties as the inhalable substance (see fig. 1; cannabis/tobacco products) such that a heat can vaporize the inhalable substance and the enclosure without burning the enclosure (wrapper)(see fig. 1. Para. [0017-0018]; wherein a wrapper for enclosing smokable substances as well as a method of manufacture therefor. The present invention utilizes material sourced from the cannabis genus (i.e. “marijuana plants” to create a sheet which can be used as a rolling paper or wrapper for smokable substances; and the pliable sheet 1 can serve as a marijuana-based rolling paper or wrapper which can be used for rolling marijuana or other herbal blends) in order to provide the user with a better smoking experience by does not taste the burning from the enclosure/wrapper but purely enjoyable more with the tobacco products instead.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the cartridge taught by Paul such that the enclosure comprises the same combustion properties as the inhalable substance such that a heat can vaporize the inhalable substance and the enclosure without burning the enclosure as taught by Ostrander to further provide the user with a better smoking experience by purely tasting the tobacco products but not the burning taste from the enclosure/wrapper. Furthermore, having the enclosure comprises the same combustion properties as the inhalable substance such that a heat can vaporize the inhalable substance and the enclosure without burning the enclosure is well known, common knowledges, and commonly used in the art of cigarette/vapor.

(Note: reference Rogers et al. (US 2017/0157106) teaches an enclosure 400 comprises the same combustion properties as the inhalable substance such that a heat can vaporize the inhalable substance and the enclosure 400 without burning the enclosure (See Para. [0087; 0100]; wherein a solid carrier can include a fabric, which may be in the form of a pouch. In such form, a suspension as described herein may be carried by the fabric and/or carried by a further material (e.g., a tobacco material and/or a tobacco substitute) included within the pouch form of the fabric).

As per claims 2-3; 5-6; 12-13; and 15-16: Paul discloses the cartridge; wherein the inhalable substance 24 comprises tobacco (wherein is element 24 is tobacco pouch); and wherein the enclosure 24 comprises a biodegradable (tobacco composition/tobacco leaf) and wherein the enclosure 24 is a wrapper (a pouch/a bag); and wherein the enclosure 24 comprises a bag (as shown in fig. 2) and the bag comprises: a first tab sealing a first portion of the bag (see fig. 2; wherein there is a first sealing from one end of the bag); and a second tab sealing a second portion of the bag (see fig. 2; wherein there is a seal at the opening element 4).

As per claims 4; and 14: Paul discloses the cartridge; and the enclosure 24 comprises a biodegradable substance ((tobacco composition/tobacco leaf). However, Paul does not explicitly disclose wherein the biodegradable substance comprises hemp paper, hemp cloth, cannabis paper, cannabis cloth, leaf paper, or leaf cloth.
On the other hand, Paul mentioned the tobacco composition is a tobacco plant leaf which has a relatively low concentration of nicotine and is safe to handle. However, a person having ordinary skill in the art would know that having the biodegradable substance comprises hemp paper, hemp cloth, cannabis paper, cannabis cloth, leaf paper, or leaf cloth instead of tobacco plant leaf can only deal with preferred material, because such modification in material still would not change the function of the cartridge nor the device after all but can only enhance more or varieties of the substances can be chosen from, and to further provide end users with more options/choices on which substances the users would want. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the cartridge taught by Paul such that the biodegradable substance comprises hemp paper, hemp cloth, cannabis paper, cannabis cloth, leaf paper, or leaf cloth as taught by the instant invention to further provide end users with more options/choices on which substances the users would want and to enhance more or varieties of the substances can be chosen from. Furthermore, having using different materials beside tobacco leaf is well known, common knowledge and commonly used in the art of vaporizer/vape/smoking.

As per claims 7-9; and 17-19: Paul discloses the cartridge; and the enclosure 24 comprises: a fillable cartridge having an opening 4; a closure mechanism configured to open and close the opening 4 (as shown in figs. 2-3); and wherein the inhalable substance is inserted into the fillable cartridge by a user (see fig. 2; wherein tobacco held inside the bag/pouch). However, Paul does not explicitly disclose wherein a fastener configured to open or seal the closure mechanism; and wherein the closure mechanism is a drawstring configured to be cinched by the fastener to close the opening.
On the other hand, Paul mentioned in order to construct the pouch, the constituent material is cut in a rectangular shape with one end folded over, at 6, to form a pouch shape. Two sides are held together by means of adhesive or sewing at the seams, at 7, forming a single opening on one side, at 4, into which tobacco may be placed inside. However, a person having ordinary skill in the art would know that the teaching such as an enclosure with the structure above is well known, common knowledge and commonly used everywhere nowadays such as jewelry bag, a drawstring bag etc. in order to provide a secure, stable and reliable storage as needed. Furthermore, the purpose of it is to store, contain, hold and secure within the enclosure wherein the inhalable substance is inserted within.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the cartridge taught by Paul such that a fastener configured to open or seal the closure mechanism; and wherein the closure mechanism is a drawstring configured to be cinched by the fastener to close the opening as taught by the instant invention because such a structure as recite above is well known, common knowledge and commonly used nowadays to provide and be able to secure materials in a container, bag, pouch, storage as needed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely solely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831